I dissent. If all the undisputed essential facts are stated in the majority opinion there can be no question as to the correctness of the result reached. I am, however, constrained to the view that there were disputed fact issues that should have been, under proper instructions, submitted to the jury for determination. Among these are: Was there an offer made by one of the parties to the other? Who made the offer, and what was it? Was there an acceptance by the other? Was there a contract entered into? The answer as amended pleaded a contract as having been entered into "on or about the 27th day of December, 1930, and by subsequent negotiations." Much oral evidence was given. There is considerable conflict therein. Whether under all the circumstances there was a sufficient tender of performance by defendant; whether the delay was unreasonable or was acquiesced in by plaintiff; whether the refusal on the part of plaintiff to perform was justified — all depend on what the facts were. Something more than a question of law was involved.